 In the Matter of CASCADIAN FRUIT SHIPPERS, INC., EMPLOYER andCANNERY WAREHOUSEMEN, FOOD PROCESSORS, DRIVERS & HELPERS,INTERNATIONAL BROTIJERHOOD of TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS, A. F. L., PETITIONERCase No. 19-R-2126.-Decided November 7, 1947Crollard & O'Connor,byMr. A. J. O'Connor,of Wenatchee, Wash.,for the Employer.Mr. Charles C. Hughes,ofWenatchee, Wash., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Wenat-chee,Washington, on August5, 1947,before Daniel R. Dimick, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCascadian Fruit Shippers, Inc., is a Washington corporation main-taining an office and warehouse in Wenatchee, Washington, where itit engaged in the business of packing, warehousing, and selling fruits.During the year 1946 the Employer sold products in an amount ex-ceeding 1 million dollars of which approximately 95 percent wasshipped outside the State of Washington.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,75 N L R.B, No. 25.200 CASCADIAN FRUIT SHIPPERS, INC.201-which in turn is affiliated with the American Federation of Labor,-claiming to represent employees of the Employer.III. THE QUESTION CONCEP.\ING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting conunerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.Iv. TILE APPROPRIATE UNITThe parties stipulated and we findthat allemployeesof the Em-ployer at its Wenatchee, Washington, plant or in shedsor lots con-nected therewith or adjacent theretowhere commodities or materialsare processed or stored, excludingofficeand clericalemployees, lab--oratory employees, field inen, and allsupervisors,constitute a unitappropriate for thepurposes of collectivebargainingwithin themeaning ofSection9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Cascadian Fruit Shippers, Inc.,Wenatchee, Washington, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules andRegulations-Series .5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by CanneryWarehousemen, Food Processors, Drivers & Helpers, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,A. F. L., for the purposes of collective bargaining.